1. Claim 8 has been canceled.
2. No new Claims have been added.
3. No claims have been amended. 
	Claims 1, 4-5, 9-10, 13, 15-16, 20 and 28-29 are pending in the application.
	
	Applicant has canceled claim 8. The cancelation of claim 8 is not seen to alter the scope or affect the patentability of Claims 1, 4-5, 9-10, 13, 15-16, 20 and 28-29 which are pending after the said cancelation. The pending claims are allowable for the same reasons for allowance given the Notice of Allowance mailed 01/28/2021.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623